UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1793



In Re: COMPUTER DYNAMICS, INCORPORATED,

                                                            Debtor.
_________________________


STEPHEN GARY MERRILL,

                                             Creditor - Appellant,

          versus


ROBERT STARER, Operating Officer of CDI, Incorporated,

                                                Debtor - Appellee,

          versus


U. S. TRUSTEE,

                                                Party-in-interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-1086-2, BK-95-23127-A)


Submitted:   May 25, 1999                   Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Edward Francis Halloran, Virginia Beach, Virginia, for Appellant.
Michael Patrick Cotter, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephen Gary Merrill appeals from the district court’s order

affirming the bankruptcy court’s orders:    (1) imposing sanctions

against him pursuant to Bankr. R. 9011, and (2) granting in part,

and denying in part, the Appellee’s motion to strike the designa-

tion of the record on appeal.    Our review of the record and the

opinions below discloses no reversible error.    Accordingly, we af-

firm on the reasoning of the district court. See Merrill v. Starer,

Nos. CA-97-1086-2; BK-95-23127-A (E.D. Va. Apr. 28, 1998).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                2